 

Exhibit 10.4



 

DIRECTOR AWARD AGREEMENT (DSUs)


 

THIS DIRECTOR AWARD AGREEMENT (“Agreement”) is made as of                (“Grant
Date”) by and between Travelport Worldwide Limited, a Bermuda exempted company
(“TWW”) and         (“Director”).

 

RECITALS

 

TWW has adopted, and TWW’s shareholders have approved, the Travelport Worldwide
Limited Amended and Restated 2014 Omnibus Incentive Plan (the “Plan”).

 

In connection with Director’s service on the Board, TWW intends concurrently
herewith to make a grant of Deferred Share Units (“DSUs”) to Director as of the
Grant Date in accordance with the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:

 

SECTION 1

DEFINITIONS

 

1.1.          Definitions.  Except as expressly provided for herein, capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Plan.  In addition to the terms defined in the Plan, the terms below shall
have the following respective meanings:

 

“Adjustment Events” has the meaning set forth in Section 5.2.

 

“Agreement” has the meaning specified in the Introduction.

 

“Board” means the board of directors of TWW (or, if applicable, any committee of
the Board).

 

“Cause” means (A) Director’s failure substantially to perform his/her duties to
the Company (other than as a result of total or partial incapacity) for a period
of 10 days following receipt of written notice from any Company Entity by
Director of such failure; provided that it is understood that this clause (A)
shall not apply if a Company Entity terminates Director’s service on the Board
because of dissatisfaction with actions taken by Director in the good faith
performance of his/her duties to the Company, (B) theft or embezzlement of
property of the Company or dishonesty in the performance of Director’s duties to
the Company, (C) an act or acts on Director’s part constituting (x) a felony
under the laws of the United States or any state thereof or (y) a crime
involving moral turpitude, (D) Director’s willful malfeasance or willful
misconduct in connection with his/her duties or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company, or (E) Director’s breach of the provisions of any agreed-upon
non-compete, non-solicitation or confidentiality provisions agreed to with any
Company Entity, including pursuant to this Agreement.

 

“Company” means TWW and each of its Affiliates.

 

“Company Entity” means TWW or any Affiliate thereof.

 

“Confidential Information” has the meaning set forth in Section 4.1(a).

 

“Director” has the meaning specified in the Introduction.

 

 1 

 

 

“DSUs” has the meaning set forth in the Recitals.

 

“Grant Date” has the meaning specified in the Introduction.

 

“Notional Account” has the meeting specified in Section 3.1.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

 

“Plan” has the meaning set forth in the Recitals.

 

“Shares” means Common Stock, as defined in the Plan.

 

“Unvested Distribution Equivalent Payment” has the meaning specified in Section
3.2.

 

“Vesting Date” has the meaning set forth in Section 2.2(a).

 

SECTION 2

 

Grant AND VESTING of RSUS

 

2.1.        Grant. Subject to the terms and conditions of the Plan and this
Agreement, TWW hereby grants to Director, and Director hereby accepts,
                    DSUs, subject to the conditions set forth below.

 

2.2.        Vesting.

 

(a)          Subject to Sections 2.2(b) and 2.2(c) of this Agreement, and
subject to Director’s continuous active service as a director with the Company
through the Vesting Date, the DSUs granted to Director under this Agreement
shall vest one year from the date of this grant, i.e.                     (the
“Vesting Date”).  All DSUs that do not vest in accordance with this Section
2.2(a), Section 2.2(b) or Section 2.2(c) below shall be forfeited.

 

(b)          Change in Control.  Notwithstanding anything set forth in Sections
2.2(a) to the contrary, after a Change in Control, in the event that the
Director is removed as a director of the Board other than for Cause within 12
months after such Change in Control and prior to the Vesting Date, the DSUs
shall become fully vested as of the date of such removal.

 

(c)          Termination due to Death or Disability.  Notwithstanding anything
set forth in Sections 2.2(a) or (b) to the contrary, if prior to the Vesting
Date, the Director is removed as a director of the Board due to death or
Disability, the DSUs shall become fully vested as of the date of such removal.  

 

2.3.        Forfeiture. Unless otherwise determined by the Board in its sole and
absolute discretion, the unvested DSUs shall be immediately forfeited and
cancelled without the payment of any consideration upon the termination of the
Director’s service on the Board for any reason other than as set forth in
Sections 2.2(a), (b) or (c).

 

2.4.        Transfer Prohibited.  Director may not sell, assign, transfer,
pledge or otherwise encumber (or make any other Disposition of) any DSUs, except
upon the death of Director.  Upon any attempted Disposition in violation of this
Section 2.4, the DSUs shall immediately become null and void.

 

 2 

 

 

 

In addition, as set forth in Section 2.6 of this Agreement, each Share delivered
pursuant to this Agreement is subject to the Plan.

 

2.5.        Delivery of Shares. The Shares covered by a DSU shall not be
delivered to Director until the DSU becomes a vested DSU.  Subject to the last
sentence hereof, Shares covered by any vested DSUs shall be delivered within 30
days of the applicable Vesting Date unless the Director has made a valid
election to defer such delivery in accordance with the election form attached
hereto as Exhibit B, in which case delivery of the Shares shall be made in
accordance with Director’s election; provided, in each case, that prior to
delivery of any Shares, Director shall have paid to the applicable Company
Entity such amount as may be requested by TWW (to the extent required for any
withholding taxes) for purposes of depositing any federal, state or local income
or other taxes.

 

2.6.        Plan. Director acknowledges receipt of a copy of the Plan and
represents that Director understands that (i) the terms of grant of the Shares
are set forth in, and governed by, the Plan, (ii) Director shall have no rights
in respect of such Shares until TWW delivers such Shares pursuant to the terms
hereof and (iii) the Plan may be amended or modified from time to time.

 

SECTION 3

 

Distribution Equivalent rights

 

3.1         Payments and Allocations upon Distributions.  If on any date while
DSUs are outstanding hereunder, any Company Entity shall make any distribution
or pay any dividend to holders of Shares, TWW shall cause the applicable Company
Entity to allocate to a notional account for Director (the “Notional Account”)
an amount, in respect of each unvested DSU, equal to the amount that would have
been payable in respect of the Shares underlying such unvested DSU if it were
issued and outstanding on the date of such dividend or distribution.

 

3.2         Additional Payments upon Vesting.  On any date that any unvested
DSUs become vested DSUs, Director shall be entitled to receive an amount (such
amount, the “Unvested Distribution Equivalent Payment”) equal to all amounts
then credited to Director’s Notional Account with respect to the such vested
DSUs.  Upon payment of any Unvested Distribution Equivalent Payment, the amount
credited to the Notional Account shall be reduced thereby.

 

3.3         Withholding. TWW or the applicable Company Entity shall have the
right and is hereby authorized to withhold from any Unvested Distribution
Equivalent Payment the amount of any applicable withholding taxes in respect of
such payment and to take such action as may be necessary in the opinion of TWW
or the applicable Company Entity to satisfy all obligations for the payment of
such taxes.

 

SECTION 4


confidentiality

4.1.        Confidentiality.

 

(a)          Director will not at any time (whether during or after Director’s
service on the Board) (x) retain (with respect to electronic or hard copy
Confidential Information) or use for the benefit, purposes or account of
Director or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information (including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors,

 

 3 

 

 

personnel, compensation, recruiting, training, advertising, sales, marketing,
promotions, government and regulatory activities and approvals) concerning the
past, current or future business, activities and operations of the Company
and/or any third party that has disclosed or provided any of same to the Company
on a confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

 

(b)          “Confidential Information” shall not include any information that
is (i) generally known to the industry or the public other than as a result of
Director’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to Director by a
third party without breach of any confidentiality obligation; or (iii) required
by law to be disclosed; provided that Director shall give prompt written notice
to the applicable Company Entity of such requirement, disclose no more
information than is so required, and cooperate, at the Company’s cost, with any
attempts by the Company to obtain a protective order or similar treatment.

 

(c)          Upon termination of Director’s service on the Board for any reason,
Director shall immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any electronic or hard copy form
or medium (including memoranda, books, papers, plans, computer files, letters
and other data) in Director’s possession or control (including any of the
foregoing stored or located in Director’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, except that Director may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information; and (z) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which Director is or becomes aware.

 

4.2.        Specific Performance. Director acknowledges and agrees that TWW’s
remedies at law for a breach or threatened breach of any of the provisions of
this Section 4 would be inadequate and TWW would suffer irreparable damages as a
result of such breach or threatened breach.  In recognition of this fact,
Director agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, TWW, without posting any bond, shall be
entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.  Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section 4.

 

4.3.        Survival. The provisions of this Section 4 shall survive the
termination of Director’s service on the Board for any reason.  The provisions
of this Section 4 are in addition to any other restrictions set forth in any
other long-term incentive program award agreement or letter; contract;
confidentiality or other restrictive covenant agreement; Company policy,
guideline or standard; or the protections under applicable law.

 

SECTION 5

MISCELLANEOUS

 

5.1.        Tax Issues. THE ISSUANCE OF DSUS AND THE DELIVERY OF SHARES INVOLVE
COMPLEX AND SUBSTANTIAL TAX CONSIDERATIONS.  DIRECTOR ACKNOWLEDGES THAT HE/SHE
HAS CONSULTED HIS/HER OWN TAX ADVISOR WITH RESPECT TO THE TRANSACTIONS DESCRIBED
IN THIS AGREEMENT.  NEITHER TWW NOR ANY COMPANY ENTITY MAKES ANY WARRANTIES OR
REPRESENTATIONS WHATSOEVER TO DIRECTOR REGARDING THE TAX CONSEQUENCES OF THE
DSUS AND/OR THE SHARES OR UNDER THIS AGREEMENT.  DIRECTOR ACKNOWLEDGES AND
AGREES THAT DIRECTOR SHALL BE SOLELY RESPONSIBLE FOR ANY TAXES ON THE DSUS AND
THE SHARES AND SHALL HOLD THE COMPANY, ITS OFFICERS, DIRECTORS AND

 

 4 

 

  

EMPLOYEES HARMLESS FROM ANY LIABILITY ARISING FROM ANY TAXES INCURRED BY
DIRECTOR IN CONNECTION WITH THE DSUS OR SHARES.

 

5.2.        Equitable Adjustments. Notwithstanding any other provisions in this
Agreement or the Plan to the contrary, subject to any required action by
shareholders, if (i) the Company shall at any time be involved in a merger,
amalgamation, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or shares of the
Company or a transaction similar thereto, (ii) any share dividend, share split,
reverse share split, share combination, reclassification, recapitalization or
other similar change in the capital structure of the Company, or any
distribution to holders of Shares other than cash dividends, shall occur or
(iii) any other event shall occur which in the judgment of the Company
necessitates action by way of adjusting the terms of the outstanding Awards
(collectively, “Adjustment Events”), then TWW in its sole discretion and without
liability to any Person shall make such substitution or adjustment, if any, as
it deems to be equitable (taking into consideration such matters, without
limitation, as relative value of each class of Shares and the DSUs, status of
vesting and the nature of the Adjustment Event and its impact on the Shares and
the DSUs) to the holders of Shares as a group, as to (i) the number or kind of
Shares, DSUs or other securities issued or reserved for issuance under the Plan,
(ii) the vesting terms under this Agreement, and/or (iii) any other affected
terms hereunder.

 

5.3.        No Right to Continued Service on the Board; No Rights as
Shareholder. Neither the Plan nor this Agreement shall confer upon the Director
any right to be retained as a member of the Board.  Further, nothing in the Plan
or this Agreement shall be construed to limit the discretion of the Company to
terminate the Director’s service on the Board at any time.  The Director shall
not have any rights as a shareholder with respect to any DSUs prior to the DSUs
becoming Shares under this Agreement.

 

5.4.        Remedies.

 

(a)          The rights and remedies provided by this Agreement are cumulative
and the use of any one right or remedy by any party shall not preclude or waive
its right to use any or all other remedies.  These rights and remedies are given
in addition to any other rights the parties may have at law or in equity.

 

(b)          Except where a time period is otherwise specified, no delay on the
part of any party in the exercise of any right, power, privilege or remedy
hereunder shall operate as a waiver thereof, nor shall any exercise or partial
exercise of any such right, power, privilege or remedy preclude any further
exercise thereof or the exercise of any right, power, privilege or remedy.

 

5.5.        Waivers and Amendments. The respective rights and obligations of TWW
and Director under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) in writing by such respective
party.  This Agreement may be amended only with the written consent of a duly
authorized representative of TWW and Director.

 

5.6.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

 

5.7.        CONSENT TO JURISDICTION.

 

(a)          EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE FEDERAL COURT LOCATED IN ATLANTA, GEORGIA OR, IF REQUIRED,
THE APPROPRIATE GEORGIA STATE OR SUPERIOR COURT, AS WELL AS TO THE JURISDICTION
OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM SUCH COURTS, FOR THE PURPOSE
OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF, OR IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING,
WITHOUT

 

 5 

 

  

LIMITATION, ANY PROCEEDING RELATING TO ANCILLARY MEASURES IN AID OF ARBITRATION,
PROVISIONAL REMEDIES AND INTERIM RELIEF, OR ANY PROCEEDING TO ENFORCE ANY
ARBITRAL DECISION OR AWARD.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY AND ALL
RIGHTS TO BRING ANY SUIT, ACTION OR OTHER PROCEEDING IN OR BEFORE ANY COURT OR
TRIBUNAL OTHER THAN THE COURTS DESCRIBED ABOVE AND COVENANTS THAT IT SHALL NOT
SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE OTHER THAN AS SET FORTH IN THIS
SECTION 5.9 OR TO CHALLENGE OR SET ASIDE ANY DECISION, AWARD OR JUDGMENT
OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.

 

(b)          EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL
OBJECTIONS IT MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE
INCONVENIENCE OF SUCH FORUM, IN ANY OF SUCH COURTS.  IN ADDITION, EACH OF THE
PARTIES CONSENTS TO THE SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN
WHICH NOTICES MAY BE DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 5.10 OF THIS
AGREEMENT.

 

5.8.        Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

5.9.        Entire Agreement. This Agreement (including the exhibits
hereto)_constitutes the full and entire understanding and agreement of the
parties with regard to the subjects hereof and supersedes in their entirety all
other prior agreements, whether oral or written, with respect thereto, except as
provided herein.  This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Director and the Company
regarding the DSUs, including any term sheets and related materials.

 

5.10.       Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section
5.13), reputable commercial overnight delivery service (including Federal
Express and U.S.  Postal Service overnight delivery service) or deposited with
the U.S.  Postal Services mailed first class, registered or certified mail,
postage prepaid, as set forth below:

 

If to TWW, addressed to:

 

Travelport Worldwide Limited
c/o Legal Department
300 Galleria Parkway
Atlanta, Georgia 30339
Attention: General Counsel
Fax: (770) 563-7878

 

If to Director, to the address set forth on the signature page of this Agreement
or at the current address listed in TWW’s records.

 

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m.  Eastern Time and, if sent after
5:00 p.m.  Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the

 

 6 

 

 

commercial courier if sent by commercial overnight delivery service; or (iv) the
fifth day (other than a Saturday, Sunday or legal holiday in the jurisdiction to
which such notice is directed) following deposit thereof with the U.S.  Postal
Service as aforesaid.  Each party, by notice duly given in accordance therewith,
may specify a different address for the giving of any notice hereunder.

 

5.11.      No Third Party Beneficiaries. There are no third party beneficiaries
of this Agreement.

 

5.12.      Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

 

(a)          In case any provision of this Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

(b)          The titles of the sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.

 

(c)          The use of any gender in this Agreement shall be deemed to include
the other genders, and the use of the singular in this Agreement shall be deemed
to include the plural (and vice versa), wherever appropriate.

 

(d)          This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together constitute one
instrument.

 

(e)          Counterparts of this Agreement (or applicable signature pages
hereof) that are manually signed and delivered by facsimile transmission shall
be deemed to constitute signed original counterparts hereof and shall bind the
parties signing and delivering in such manner.

 

5.13.      Execution of Certain Documents. By signing this Agreement, Director
applies for and requests that TWW allot to Director such Shares of TWW of par
value US$0.0025 each.  These Shares are to be issued to Director pursuant to the
terms of this Agreement, and the consideration for such Shares is set out
herein.  Further, Director agrees to take the said Shares subject to the
Memorandum of Association and Bye-Laws of TWW.  In addition, Director agrees to
receive any and all information, documents and notices by electronic mail at the
address listed below Director’s signature, and Director undertakes to advise the
Secretary of TWW of any changes to this address from time to time.

 

5.14.      Certain Determinations. Any determinations to be made by the Board
with respect to the DSUs or this Agreement shall be made by the members of the
Board acting without the Director.

 

 7 

 

 

IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the day and year first written above.

 

  COMPANY:             Travelport Worldwide Limited             By:      
Signature:         Name:       Title:             DIRECTOR:            
Signature:         [Name of Director]             Address:                      
Email address:               Telephone No.               Fax No.    

 

 8 

 

 

EXHIBIT A – AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN

 



 

 

 

 

 

EXHIBIT B: DSU DEFERRAL ELECTION

 

Note: This DSU deferral form is being provided in connection with, or
anticipation of, the issuance of Deferred Share Units (the “DSUs”) pursuant to a
Director Award Agreement (the “Agreement”) issued by Travelport Worldwide
Limited (“TWW”) pursuant to the terms of its Amended and Restated 2014 Omnibus
Incentive Plan, as amended from time to time (the “Plan”). If you do not elect
to defer the DSUs, settlement will occur in accordance with the Agreement.  

 

  Information About You  

Name (First, M.I., Last)

 

Email address

Street Address

 

Fax # City

State

 

Zip Code

 

  1.          Do You Want to Defer Receipt of Common Stock under your DSUs?

Your Agreement provides that you may elect to defer receipt of all of the shares
of Common Stock that would otherwise be distributable to you under your
Agreement (a “DSU Deferral”).  This DSU Deferral Election Form (this “Deferral
Form”) is designed to provide you the opportunity to defer receipt of your
Common Stock, and any accumulated distributions.  Except as otherwise indicated
in this Deferral Form, your DSUs will remain subject to the Agreement granted to
you (or to be granted to you) and the Plan.  Capitalized terms not defined
herein shall have the meanings given such terms in your Agreement.

 

Upon the vesting of the DSUs that you elect to defer, the number of shares of
Common Stock that would otherwise have been distributed to you will be credited
to a bookkeeping account established on your behalf.  Any dividends and other
distributions (excluding, for the avoidance of doubt, any Unvested Distribution
Equivalent Payments) on the Common Stock credited to your book account will be
paid to you as soon as reasonably practicable following payment of such dividend
or other distribution.  Upon the payment events you choose in this election form
(the “Settlement Date”), the shares of Common Stock credited to your account (
the “Settlement Amount”), will be distributed to you.  All payments under this
Deferral Form, including without limitation any dividends and other
distributions as well as the Settlement Amount, shall be subject to the
satisfaction of the minimum amount of federal, state and local income and
payroll tax withholding obligations, if any.

 

¨ Yes, I want to make a deferral of the Settlement Date on all of the DSUs that
will be granted to me in the future pursuant to the Agreement and any subsequent
agreements.  Specifically, I elect to have the Settlement Amount that was
otherwise deliverable to me upon the vesting of my DSUs to be deferred until my
termination of service (provided that such termination of service constitutes a
“separation from service” within the meaning of Section 409A of the Code).

 

¨ No, I do not want to make a deferral of the Settlement Date on all of the DSUs
that will be granted to me in the future pursuant to the Agreement and any
subsequent agreements.  I recognize that if I have previously elected to defer
DSUs, this election not to defer shall only apply with respect to DSUs that are
issued following the year of my election to not defer.

 

 

 

 





2.     Information About Your Payout Election

An election to defer must be made no later than the end of the taxable year
preceding the year for which the DSUs are granted.  Any Deferral Form returned
to TWW after this date will be void and of no force or effect.  An election
shall be irrevocable as of the last day of the calendar year in which the
election is made and shall continue in effect for all future DSU grants until
revoked by a subsequent election for future years in a new Deferral Form.  All
such changes shall only be effective prospectively for subsequent calendar years
commencing after the time of such election.  Notwithstanding the foregoing, your
election will apply to any future DSU grants made in the same year following
date that you join the Board, so long as you make such election within 30 days
of the date that you become eligible to receive DSUs.

 

Please note that changes to the payout elections are not allowed.

 

3.     Participant Approval

I certify that the information above is accurate and complete and that this
election is irrevocable.  If I have chosen to defer the settlement of my DSUs I
give TWW permission to defer delivery of the Common Shares according to the
instructions above.

 

Participant Signature:_____________________________________________ Date:
_________________

 

 

 

